                                                                                 Case
                                                                                 Case2:20-cv-02014-GMN-BNW
                                                                                      2:20-cv-02014-GMN-BNW Document
                                                                                                            Document10
                                                                                                                     9 Filed
                                                                                                                       Filed11/10/20
                                                                                                                             11/13/20 Page
                                                                                                                                      Page11of
                                                                                                                                             of22




                                                                            1 Joel E. Tasca, Esq.
                                                                              Nevada Bar No. 14124
                                                                            2 Maria A. Gall, Esq.
                                                                              Nevada Bar No. 14200
                                                                            3 Ballard Spahr LLP
                                                                              1980 Festival Plaza Drive, Suite 900
                                                                            4 Las Vegas, Nevada 89135
                                                                              Telephone: (702) 471-7000
                                                                            5 Facsimile: (702) 471-7070
                                                                              tasca@ballardspahr.com
                                                                            6 gallm@ballardspahr.com

                                                                            7 Attorneys for Defendant HOMEAWAY.COM, INC.

                                                                            8

                                                                            9                         UNITED STATES DISTRICT COURT

                                                                           10                                 DISTRICT OF NEVADA

                                                                           11
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                MICHAEL FELLING, an individual,              Case No.: 2:20-cv-02014-GMN-BNW
                                                                           12
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                                                             STIPULATION AND ORDER TO
                                                                           13                        Plaintiff,              EXTEND TIME FOR DEFENDANT
                                                                                                                             HOMEAWAY.COM, INC. TO RESPOND
                                                                           14 vs.                                            TO THE COMPLAINT

                                                                           15 HOMEAWAY, INC., a Delaware                     (First Request)
                                                                              Corporation; GENERALI GLOBAL
                                                                           16 ASSISTANCE, INC., a New York
                                                                              corporation; MARCO JIMMERSON, an
                                                                           17 individual; DEVOYIOUS MARK, an
                                                                              individual; DOE individuals I through X;
                                                                           18 and ROE corporations and organizations I
                                                                              through X, inclusive,
                                                                           19

                                                                           20                        Defendants.

                                                                           21

                                                                           22                                      STIPULATION
                                                                           23        Whereas on September 22, 2020, Plaintiff Michael Felling commenced this action
                                                                           24 against Defendant Homeaway.com, Inc. (erroneously sued as “Homeaway, Inc.”) in the

                                                                           25 Eighth Judicial District Court for Clark County, Nevada;

                                                                           26        Whereas Felling purports to have served Homeaway with the summons and
                                                                           27 complaint on September 30, 2020, and whereas Homeaway disputes that service was

                                                                           28 proper;



                                                                                                                         1
                                                                                 Case
                                                                                 Case2:20-cv-02014-GMN-BNW
                                                                                      2:20-cv-02014-GMN-BNW Document
                                                                                                            Document10
                                                                                                                     9 Filed
                                                                                                                       Filed11/10/20
                                                                                                                             11/13/20 Page
                                                                                                                                      Page22of
                                                                                                                                             of22




                                                                            1         Whereas on October 20, 2020, Felling’s counsel and Homeaway’s counsel agreed

                                                                            2 that Homeaway would have up to and through Friday, December 4, 2020, to respond to

                                                                            3 the complaint; and

                                                                            4         Whereas on October 30, 2020, Homeaway removed the case to this Court by filing

                                                                            5 a Petition for Removal (ECF No. 1).

                                                                            6         Now, therefore, based on the foregoing and in light of the removal, Felling and

                                                                            7 Homeaway confirm and memorialize their agreement that Homeaway has up to and

                                                                            8 through Friday, December 4, 2020, to respond to the complaint so that Homeaway may

                                                                            9 meaningfully investigate this matter and assert its defenses, including, without

                                                                           10 limitation, any defenses related to lack of jurisdiction, improper venue, insufficiency of

                                                                           11 process, and insufficiency of service of process, which defenses Homeaway does not
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           12 waive by filing this stipulation. This is the first stipulation for an extension of time for
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                           13 Homeaway to respond to the complaint.

                                                                           14

                                                                           15         Dated: November 10, 2020

                                                                           16   BALLARD SPAHR LLP                               KRISTA N. ALBREGTS, PLLC

                                                                           17   By: /s/ Maria A. Gall                           By: /s/ Krista N. Albregts
                                                                                    Joel E. Tasca, Esq.                             Krista N. Albregts, Esq.
                                                                           18       Nevada Bar No. 14124                            Nevada Bar No. 13301
                                                                                    Maria A. Gall, Esq.                             701 Shadow Lane, Suite 150
                                                                           19       Nevada Bar No. 14200                            Las Vegas, Nevada 89106
                                                                                    1980 Festival Plaza Drive, Suite 900
                                                                           20       Las Vegas, Nevada 89135

                                                                           21   Attorneys for Defendant                         Attorneys for Plaintiff
                                                                                HOMEAWAY.COM, INC.                              MICHAEL FELLING
                                                                           22

                                                                           23

                                                                           24                                           ORDER
                                                                           25         IT IS SO ORDERED:
                                                                           26
                                                                                                                        UNITED STATES JUDGE
                                                                           27
                                                                                                                                     11/13/2020
                                                                           28                                           DATED:


                                                                                                                            2
